Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:3579




  Summary Judgment Ex. 18
Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 2 of 6 Page ID
                                 #:3580
Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 3 of 6 Page ID
                                 #:3581
Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 4 of 6 Page ID
                                 #:3582
Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 5 of 6 Page ID
                                 #:3583
Case 8:20-cv-00043-SB-ADS Document 191-14 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:3584
